DISMISS and Opinion Filed March 17, 2014




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00012-CV

 JERRY CHAMBERS, MARSHA CHAMBERS, AND JASON CHAMBERS, Appellants
                                V.
       SHERRIE SLAYTON, WILLIAM C. BARNEY, LANDOWNER PER
             COUNTY TAX OFFICE, RODNEY MCCLINTOCK,
           KENNETH MCCLINTOCK, AND PRESTON JEMMOTT,
    HEIRS AND POSSESSORS PER COUNTY CLERK’S RECORDS, Appellees

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 81338-422

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       Appellants have two related appeals pending before this Court as appellate cause

numbers 05-14-00012-CV and 05-14-00065-CV. In a letter dated January 31, 2014, the Court

questioned its jurisdiction over appellants’ appeal in cause number 05-14-00065-CV.              We

requested that appellants file a letter brief addressing our concern.        Appellants filed their

jurisdictional brief or in the alternative permission to file a motion to change appeal into petition

for writ of mandamus in both of the related appeals. Subject to correction of the cause number

listed on the trial court’s judgment, it appears that the Court has jurisdiction over cause number

05-12-00065-CV. This opinion addresses appellants’ appeal in cause number 05-14-00012-CV.
       Generally, this Court has jurisdiction only over appeals from final judgments.            See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final judgment is one that

disposes of all pending parties and claims. See id.

       Appellants sued numerous parties. In an order dated December 11, 2012, the trial court

severed appellants’ claims against Allstate Insurance Company into a new cause number. On

December 3, 2013, the trial court signed a final judgment in favor of Allstate Insurance

Company.      Appellants’ claims against all other defendants remain pending.               In their

jurisdictional brief, appellants concede that parties and claims remain pending in the trial court.

       Because there is no final judgment, this Court lacks jurisdiction.          Accordingly, we

dismiss the appeal. See TEX. R. APP. P. 42.3(a)(1). We deny appellants’ alternative request to

change the appeal into a petition for writ of mandamus as the requirements for a petition for writ

of mandamus have not been met. See TEX. R. APP. P. 52.




140012F.P05                                           /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

JERRY CHAMBERS, MARSHA                            On Appeal from the 422nd Judicial District
CHAMBERS, AND JASON CHAMBERS,                     Court, Kaufman County, Texas.
Appellants                                        Trial Court Cause No. 81338-422.
                                                  Opinion delivered by Chief Justice Wright.
No. 05-14-00012-CV       V.                       Justices Lang-Miers and Brown,
                                                  participating.
SHERRIE SLAYTON, WILLIAM C.
BARNEY, LANDOWNER PER COUNTY
TAX OFFICE, RODNEY MCCLINTOCK,
KENNETH MCCLINTOCK, AND
PRESTON JEMMOTT, HEIRS AND
POSSESSORS PER COUNTY CLERK’S
RECORDS, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees, SHERRIE SLAYTON, WILLIAM C. BARNEY,
LANDOWNER PER COUNTY TAX OFFICE, RODNEY MCCLINTOCK, KENNETH
MCCLINTOCK, AND PRESTON JEMMOTT, HEIRS AND POSSESSORS PER COUNTY
CLERK’S RECORDS recover their costs of this appeal from appellants, JERRY CHAMBERS,
MARSHA CHAMBERS, AND JASON CHAMBERS.


Judgment entered March 17, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE



                                            –3–